Title: To James Madison from Richard Harrison, 28 December 1803 (Abstract)
From: Harrison, Richard
To: Madison, James


28 December 1803. Informs JM that the accounts of Joseph Fenwick, former consul at Bordeaux, totaling over $10,000, are at the treasury but that “a want of time prevents their immediate adjustment.” “Mr. Mason, who is empowered to receive whatever balance may be found due, being desirous of a present advance, it is presumed there will be no risk or impropriety in letting [him] have to the Amount of four or five Thousa⟨nd⟩ Dollars on Account.”
 

   
   RC (DNA: RG 59, ML). 2 pp.; docketed by Wagner.




   
   The documents relating to Fenwick’s account are in the Treasury Department records at the National Archives (DNA: RG 217, First Auditor’s Accounts, no. 15,156).



   
   On 28 Dec. 1803 JM wrote Gallatin (DNA: RG 59, DL, vol. 14; 1 p.) requesting the issuance of two warrants for $2,250 each in favor of Fenwick’s attorney, John Mason, directing that one “be drawn on the appropriations for the relief of sick and destitute seamen, and the other upon those for the defince [sic] of American prize causes in foreign countries.”


